﻿The delegation of the People's Republic of Benin welcomes with great satisfaction the election of Mr. Dante Caputo to the presidency of the General Assembly at its forty-third session. We ask him to convey friendly and brotherly greetings to Argentina from the Government and people of Benin r which is happy to see the representative of a country with which it shares the sane aspirations to peace and social justice preside over the General Assembly of our irreplaceable world Organization. 
I should like to take this opportunity to convey the heartfelt congratulations of our delegation to Mr. Peter Florin, the Deputy Minister for Foreign Affairs of the German Democratic Republic, who, throughout the work of the forty-second session of the General Assembly, showed such competence wisdom and statesmanship.
Our congratulations also go to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations. I should like once again, on this solemn occasion, to say how much the people and the National Executive Council of Benin admire him for the dynamism, patience, tenacity and competence, with which he has served the United Nations, and in particular for the professionalism - each day more decisive - that he has shown in finding solutions to the various crises that our world has been witnessing. On behalf of Benin, we wish to extend to him our full support in the discharge of his onerous and delicate responsibilities.
The award this year of the Nobel Peace Prize to the United Nations Peace-keeping Forces is a well-deserved tribute to the work of the Organization and the Secretary-General. This great honour conferred upon our Organization has created a new climate of optimism and confidence in the search for ways and means that might lead to peace.
The forty-third session of the General Assembly has opened in an atmosphere of détente and hope, indicating that international peace and security, which our Organization has been striving to attain, should be understood as a pre-condition for promoting development in all fields and for ensuring the right of peoples to life, freedom and dignity.
When they adopted the principles set forth in the United Nations Charter in San Francisco, in 1945, or when they acceded to them later the States represented here showed their determination to save succeeding generations from the scourge of war, to promote social progress and better standards of life in fuller freedom. We thus proclaimed our faith in fundamental human rights, in the dignity of the human person, in the equal .rights of men and women and of nations large or small.
Three years ago we commemorated here, and in our country, the fortieth anniversary of the signing of the Charter in a political climate that was marked by many areas of tension and by the mad rivalry between the nuclear Powers.
This year we are celebrating the fortieth anniversary of the Universal Declaration of Human Rights in an environment marked by glimmers of hope, thanks to the determination of the two nuclear super-Powers to reduce and gradually eliminate nuclear weapons, which are a real threat to international peace and security. It is therefore ray honour and pleasure to state before the Assembly that may government is preparing to implement, within the context of the celebration of this fortieth anniversary, a diversified programme of events, ranging from a national seminar on human rights, which will follow :p the international seminar on human rights and economic and social progress hosted by my country in May-June of 1988, to a number of cultural and sporting, events in all parts of our country, information meetings about this Declaration, and its publication in French and in most of the national languages of our country.
By signing the agreements to dismantle nuclear weapons, both medium-range and shorter-range, the USSR and the United states of America established a basis for a real nuclear disarmament process and detente. On behalf of my country, I salute the initiatives taken by the President of the United States of America and the General Secretary of the Communist Party of the Soviet Union, and I wish the leaders of those two countries ever greater success in following up their negotiations with a view to the gradual reduction of strategic weapons until they are completely eliminated. 
The peoples of the whole world want peace. They want all other nuclear Powers to follow the example of the United States and the Soviet Union, to stave off, once and for all, the risk of a nuclear war, which would be the last one.
Consensus with regard to the means of achieving nuclear disarmament seems to be emerging. Out the third special session of the General Assembly devoted to disarmament showed what a long way we have yet to go to establish the basis of general and complete disarmament. We must therefore reverse intransigence, national selfishness, differences and ideological barriers, in order to promote the primacy of the United Nations in disarmament.
We must recognise that there is a logical link between disarmament and development, almost a mathematical ratio between them, as the special session of our Organisation, held from 24 April to 11 September 198?, established so eloquently.
So we have grounds for hope. Remarkable progress has been made in settling various regional conflicts, all of which are deadly and run counter to our aspirations for peace and progress. There is no doubt that the path leading to peace is long and difficult, but there is no alternative to peace except peace itself, Accordingly, it is good that, instead of confrontation the enemies of yesterday have today chosen the way of dialogue and negotiation, like in the Persian Gulf, the Middle East, Western Sahara, southern Africa, Central America, Afghanistan or Kampuchea.
Zn Africa the apartheid system of the Pretoria regime, which our universal conscience condemns vociferously and which no country or Government could justify or legitimise, is at the very core of the tragedy suffered by the blade peoples of Southern Africa· The racist regime continues, despite common sense and reason to divide the international community in its quest for peace, security and social progress. 
The policy of apartheid of the South African regime is still very much a crime against humanity and an affront to the universal conscience. The assassination of September, in Paris on 29 March 1988, shows that the leaders of that country will stop at nothing even at the most heinous crimes.
Pretoria is being obstinate, despite the protests of the whole world, in insisting on keeping Nelson Mandela in its gaols, thus seriously damaging his health. It continues to impose a state of emergency on black South Africans in order to further suppress their legitimate aspirations to dignity and well-being.
In its solidarity and unswerving support for the struggle of the African National Congress all other democratic anti-apartheid forces, my country appeals to the reason and common sense of all States Members of the United Nations to see to it that at this forty-third session the General Assembly will once again demand the imposition of comprehensive, mandatory sanctions against the racist regime of South Africa under Chapter VII of the Charter.
It is our collective responsibility - and one we must shoulder - to work to restore all the inalienable rights of the South African people and the independence of Namibia, and to guarantee to the front-line countries the enjoyment of security, stability and territorial integrity. The front-line countries, the South-West Africa People's Organization (SWAPO), the ANC, and all other democratic forces defending their inalienable rights in southern Africa can be assured of the solidarity and support of the entire people of Benin until their cause triumphs - the cause of justice and freedom for which they have been shedding their blood.
We hope that the dialogue that is now going on and that is developing in the negotiations between Angola, South Africa, Cuba and the United States, will result in a just peace in that part of Africa which has been ravaged by so many years of armed conflicts. In the Western Sahara, the People's Republic of Benin is pleased that the two parties to the conflict r Morocco and the POLIS ARIO Front, have finally chosen the path of dialogue in accepting the peace plan of the current Chairman of the Organization of African Unity (OAU) and the Secretary-General of the United Nations, relating to conditions for the organization of a referendum on self-determination for the Sahraoui people. However, on this question, as on so many others, the international community must remain vigilant in order to avoid bitter disappointment.
We are pleased that relations between Chad and Libya have been improving. The return to peace between these two fraternal countries will enable the Chadian people to start the work of national reconstruction and economic recovery for the greater well-being of all Chadians.
Like other peoples, the Palestinian people is entitled to an independent homeland. Hence a stop must be put to its suffering by way of the restoration of all its national rights in a Middle East that is reconciled and at peace.
The Palestinian question is one to which my country hopes the General Assembly will attach special importance this year, especially since we shall be celebrating the fortieth anniversary of the Universal Declaration of Human Rights. Hence Benin looks forward to the convening as soon as possible of the international conference on the Middle East, under the auspices of the United Nations, and with the participation of all parties concerned, including the Palestine Liberation Organization (РLO), on an equal footing.
In the Persian Gulf, reason and dialogue have finally replaced the language of violence in a war that foe eight years has ravaged that part of the third would.  We welcome the cease-fire between Iran and Iraq and hope that the Secretary-General's tireless efforts will be successful, so that the people of that region can finally enjoy peace. 
In Afghanistan, we hope that the normalization process will continue on course, thanks to the full implementation of the Geneva Accords by all parties concerned. This will permit the reconciliation of all the country's people, foe it is high time to end the suffering and the dispersal of men, women and children in refugee camps.
The trend in international relations is towards dialogue and the peaceful settlement of disputes, and the talks that have been started by the political forces in Kampuchea must also lead to the establishment of a democratic, political and administrative system in keeping with the interests of a free Kampuchean people on a territory free from any hint of a return to the notorious past, as well as the return of any foreign troops.
The withdrawal of foreign troops from the Korean peninsula is a guarantee for the peaceful reunification of the two Koreas. The international community should work to ensure that this divided people can recover its unity and greatness.
In Central America, the peoples and the States of that region have the right to live in peace, harmony and mutual respect, free from interference or foreign intervention, and, above all, with each respecting the political, economic and social choices of the others. In this context, the hopes raised by the Arias plan and the Esquipulas agreements should be supported, as well as the efforts of the Contadora Group to establish lasting peace in the region.
In contrast to the relief brought about by the positive developments we have seen in various war-torn parts of the world, the rather grim picture of the international economic situation is, to say the least, distressing. Indeed, the international economic climate is now characterized - particularly with regard to the developing countries and mere specifically, the African countries - by increasing protectionism by the industrialized countries, a sharp drop in commodity prices, and the inverse transfer of financial flows. The combined cumulative effects of these trends have seriously affected development prospects for our countries and have made any efforts at economic recovery highly unpredictable.
Wars and prolonged tension have disorganized the economic and social life of many countries to such an extent that no security can be guaranteed for any length of time. In many regions of Africa and elsewhere food production has fallen below survival needs, thus bringing about a situation of permanent hunger and, in some cases, famine of catastrophic proportions in the warring countries.
Natural disasters of incalculable consequences have often added to these scourges. Following the recent torrential rains experienced in the People's Republic of Benin, entire regions were flooded, causing considerable material damage and seriously disrupting the lives of many people. Out of the six provinces in Benin, four were particularly badly hit and declared emergency areas by the Government. Given the magnitude of the disaster, the major national effort we have made - despite my country  difficult economic situation - will not be enough to put an end to the tragedy of the people concerned. Therefore, the Government of the People’s Republic of Benin made an urgent appeal for international solidarity in providing emergency assistance to the affected peoples and towns.
On behalf of my country I should like to seize this opportunity to thank all friendly countries and governmental and nongovernmental organizations which, in a burst of solidarity, have started to provide valuable assistance to the victims of this disaster.
In the circumstances to which 1 hove just referred, the determination of the developing countries to implement meaningful and economic social reforms is coming up against exogenous constraints connected with the hostile international and economic climate. In order to deal with this situation, a large number of countries have established special recovery measures through structural adjustment programme which do not often lead to any significant improvement in the lives of their peoples 
With regard more specifically to the critical economic situation in Africa, it is appropriate to point out that two years after the adoption by our Organisation of a Programme of Action for African Economic Recovery and Development 1986-1990 the economic and social situation of all African countries continues to deteriorate. It must be said that the international community has not kept the pledge it made at the special session of the General Assembly devoted to Africa to provide sufficient resources to back up and supplement Africa's development efforts. The aid-terms review of the Programme our Organization has just carried out should prompt Africa's partners to increase their efforts to enable us to achieve our goals.
The rich countries must be seriously concerned about the external economic factors that have so obviously compounded Africa's present difficulties. In this connection, genuine auspices to relieve the enormous debt burden of sub-Saharan Africa and to increase the flow of resources to the region should be encouraged.
In spite of everything, we still hope that the present détente in relations between the two Powers and the rebirth of a climate of trust within the international community - because of the various ongoing peace initiatives on many war-fronts - can be considered as a prelude to a new era of co-operation and dialogue among nations. It is our duty to work forcefully and with faith our total commitment to the values that identify and underpin the ideals of our Organisation as we · celebrate the fortieth anniversary of the Universal Declaration of Human Rights. It is our duty to enhance these values to defend then whenever they could be violated, because in then lies the survival and grandeur of Mankind. 
